Citation Nr: 1724860	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-44 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to PTSD. 

2. Entitlement to service connection for gastroesophageal reflux disease (GERD) to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Virginia Department of Veteran Services 


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

S.Wainaina,  Associate Counsel


INTRODUCTION

The Veteran served in active duty in the U.S army from July 1974 to July 1977. 

The case is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Regional Office (RO) of the Department of Veteran Affairs (VA). 

The Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further development in June 2016. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND 

On review, the Board finds a remand is necessary to obtain another VA medical opinion from a different medical examiner.  The Board finds that the October 2016 VA opinion is inadequate because in the rationale section the examiner does not fully explain his findings of the Veteran's sleep apnea or GERD. Therefore the Board requires that the VA assign another medical examiner to give a complete  report in the rationale section as to the Veteran's GERD and sleep apnea. 

The Veteran contends that she has GERD and sleep apnea that are related to service or secondary to a service-connected psychiatric disorder.  See April 2009 claim; November 2012 Veteran statement (contending that her GERD is due to alcohol); see also April 2012, November 2012 medical opinions by Dr. C. W. (noting chronic sleep impairment, but stating that she cannot offer a medical nexus opinion regarding sleep apnea).  During the current appeal period the Veteran has been diagnosed with GERD and with obstructive sleep apnea pursuant to a December 2009 sleep study.  See e.g., December 2009 VA sleep study consult; November 2012 VA primary care note (noting that GERD is an active problem).  Based on these facts, VA medical opinions should be obtained to determine to etiology of the Veteran's GERD and obstructive sleep apnea, to include as secondary to service-connected disability.  Mclendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain another medical opinion from an examiner of appropriate medical expertise to determine the etiology of obstructive sleep apnea.  Make the claims file available to the examiner for review of the case.  The examiner is asked to review the case and note that this case review took place. 

(a) The examiner is asked to provide an opinion as to whether it is at least likely as not (probability of 50 percent) that the Veteran's obstructive sleep apnea is etiologically related to service. 

(b) If the sleep apnea is not related to service, provide an opinion as to whether it is at least likely than not (probability of 50 percent) that the Veteran's obstructive sleep apnea was caused by a service connected disability, include as due to substance abuse. 

If obstructive sleep apnea is not related to service and was    caused by a service-connected disability, provide an opinion as to whether it is at least likely than not (probability of 50 percent) that such obstructive sleep apnea was aggravated (i.e. permanently worsened) beyond the natural progress by a service-connected disability, to include as due to substance abuse.  

If aggravation is found, the examiner should address the following medical issues: 

a.  the baseline manifestations of the Veteran's         obstructive sleep apnea found prior to the aggravation; and 

b.  the manifestations which, in the examiner's   opinion, are proximately due to the service connected disability. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.   The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence is so evenly divided that in the examiner's expert opinion, it is medically sound to find in favor of the proposition as it is to find against it. 
 
2.  Afterwards, please obtain a VA medical opinion from an examiner of appropriate medical expertise to determine the etiology of GERD.  Make the claims file available to the examiner for review of the case.  The examiner is asked to review the case and note this case review took place. 

(c) The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's GERD is etiologically related to service.

(d) If GERD a is not related to service, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such GERD was caused by a service-connected disability.

The examiner's attention is invited to the Veteran's argument that her GERD is due to her service-connected alcohol dependence and PTSD.  See e.g., November 2012 Veteran statement. 

If GERD is not related to service and was not caused by a service-connected disability, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such GERD was aggravated (i.e., permanently worsened) beyond the natural progress by a service-connected disability, to include as due to alcohol consumption.  

If aggravation is found, the examiner should address the following medical issues: 

(c) the baseline manifestations of the Veteran's GERD found prior to aggravation; and 

(d) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.   

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  The Board found the October 2016 VA medical opinion to be inadequate.  A different VA medical examiner should provide this opinion.  Another medical opinion should be provided to give an adequate opinion about the Veteran's GERD and sleep apnea.  For example the examiner in the October 2016 VA medical opinion opines that "GERD is less likely than not (less than 50 percent probability) proximately due to or the result of the claimant's service connected condition."  The examiner should explain more in his rationale portion why GERD and sleep apnea is (less than 50 percent probability) proximately due or the result of the Veteran's service connected condition.  The examiner should provide a complete rationale to each opinion given.  

4.  Afterwards, readjudicate the claims on appeal.  If a matter is not resolved to the Veteran's satisfaction, furnish the Veteran and her representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§5109B, 7112 (West 2014).




_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







